DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of topical application in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that topical and oral administration both promote hair growth.  This is not found persuasive because administration orally is different than topical administration and a search for one is not co-extensive with a search for the other, particularly since topical formulations are not considered safe for consumption.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2022.

Claims 23-25 and 29-30 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any reference with a line through has not been considered because Applicant did not provide the Search Report in this application or the parent, because the NPL document was duplicated as two references, when it should have been cited only once, and because no date was provided for an NPL document.

Claim Objections
Claim 23 is objected to because of the following informalities:  in line 2, the colon is missing from after “comprising”.  In line 8 and 11m the term  “and,” is not appropriate, since there are additional steps.  An “and” should only occur between the second to last and last steps.  In line 15, the phrase “and mixtures” should be singular and written as or a mixture. Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  in line 2, the colon is missing from after “comprising”.  In line 8 and 11m the term  “and,” is not appropriate, since there are additional steps.  An “and” should only occur between the second to last and last steps. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the process of obtaining" in line 2.  The claims recite obtaining the extract with a method but this is not recited as a process.  It is not clear if Applicant is claiming method step (iii) or a processing step that is recited in step (iii).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
Claims 23-25 and 29-30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Winget (US Patents Reference 3, on the IDS filed on 9/16/2019).
Winget teaches a topical anti-inflammatory composition comprising an algal extract, wherein the algal extract is Isochrysis galbana (See column 4, lines 59-67) and wherein the extract is obtained providing a cell culture, harvesting the algal culture and concentrating the resulting algae (See column 10, lines 8-67 bridging columns 11 and 12 to the end of line 12).  Winget further teaches the concentration and removal with water with centrifugation, unit gravity sedimentation, evaporation, flocculation, ultrafiltration, flotation or a combination thereof.  Winget further teaches that the dewatered algae is then extract with methanol, ethanol or isopropanol followed by filtration to remove the residual algal solids.  Winget further teaches that the extract can be sequentially extracted with additional solvents including hexane and/or water and/or ethanol and that the extract can be further fractionated by polar chromatography. Winget further teaches that the composition can be an ointment, capsule or tablet (See column 3, lines 38-42 and column 2, lines 52-55).  Winget further teaches that the composition comprising the extract is topically administered to a dog in the form of a gel and that after 4 weeks, the site of application displayed renewed hair growth (See Case Report #1) (which reads on promoting hair growth).  Winget further teaches that the composition can be administered to humans (See column 2, lines 47-51).  Winget further teaches that the extract is present in the composition in an amount of 0.1 weight %-10 weight %.
Winget does not expressly teach freeze drying or the exact conditions claimed.  However, it should be noted the claims constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Therefore, the reference anticipates the instantly claimed invention.
In the alternative, even if the claimed extract is not identical to the extract by the cited reference with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the extract taught by the cited reference is likely to intrinsically possess the same characteristics (including with respect to the instantly claimed functional effects) of the claimed particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed extract would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the cited reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed extract is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103
Claims 23-25 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujitami et al. (Foreign Patents Reference 1, on the IDS filed on 9/16/2019), as evidenced by Wingerter (NPL Reference 7, on the IDS filed on 9/16/2019), in view of Winget (US Patents Reference 3, on the IDS filed on 9/16/2019).
Fujitami teaches a method of treating hair loss by restoring hair (See paragraph 0005) comprising an extract of microalga, wherein the microalga can be Isochrysis (See paragraph 0006).  Fujitami further teaches that the composition can be made into an emulsion to provide a hair cream (See paragraph 0028) and that the composition can also be in the form of a hair liquid, a hair lotion, pomade, a hair shampoo or a hair rinse (See paragraph 0019).  Fujitami further teaches that the microalgae extract can be obtained by culturing the microalgae (See paragraphs 0009-0017), harvesting the microalgae, and extracting the harvested microalgae with ethanol or water at room temperature for a period of up to 24 hours followed by filtration to obtain the extract and optional freeze-drying (See paragraph 0018).  Fujitami further teaches that the extract can be part of the cream formulation in an amount of 6% (which reads on the range claimed by Applicant) (See paragraph 0028).  Fujitami does not teach that the extract affects pigmentation of hair.
Although Fujitami does not teach that the extract has the instantly claimed phytotoxicity index or promotes pigmentation, the claimed phytotoxicity index and properties are inherent to the extract taught by Fujitami because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Fujitami are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extract taught by Fujitami inherently has same phytotoxicity index as claimed and inherently has the characteristic of promoting hair and/or skin pigmentation.  
Fujitami does not expressly teach an extract of Isochrysis obtained by more than one extraction.  However, it should be noted that the claims constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Fukitami does not teach Tahitian Isochrysis.  However, it should be note that there are only three species of Isochrysis algae (See Wingerter, page 2 of 7) and Applicant’s originally filed specification discloses that other species of Isochrysis can be used.
The teachings of Winget are set forth above and applied as before.
It would have been obvious to one of ordinary skill in the art to substitute Tahitian Isochrysis as the species of Isochrysis used in the method taught by Fujitami because at the invention was made, it was known that Isochrysis extract is effective for promoting hair growth and that Isochrysis only has three species as clearly taught by the above references.   A person of ordinary skill in the art would have understood to substitute Tahitian Isochrysis for the Isochrysis taught by Fujitami because at the time the invention was made it was known that Isochrysis extract obtained by the same process as claimed is effective for promoting hair growth and that Isochrysis only has three species. “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420; 82 USPQ2d 1385, 1390; 127 S. Ct. 1727, 1742 (KSR).  It would have been “Obvious to try” by choosing from a finite number of predictable solutions. A person of ordinary skill in the art would have been motivated to modify the amount of the extract in the composition to provide a safe and effective formulation for promoting hair growth.  The skilled artisan would have been motivated to substitute Tahitian Isochrysis as the species of Isochrysis and modify the amount of the extract used in the method taught by Fujitami based upon the beneficial teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699